Citation Nr: 1227635	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-19 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for the muscular residuals, shell fragment wound to the left foot, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for the muscular residuals of a shell fragment wound to the left foot.   In October 2010, the RO denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran incurred a shell fragment wound to the left foot while in service.  Due to the injury, he suffers from hammertoe deformities to the second through fifth toes, paralysis of the toes, as well as pain and swelling of the left foot.  

VA's duty to assist includes a thorough and comprehensive medical examination.   Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, the most recent VA examination for the residuals of shell fragment wound to the left foot was conducted in March 2007 and is considered to be somewhat stale.  To that extent, in June 2010, the Veteran underwent a VA examination related to his false aneurysm of the left posterior tibial artery and that examination had some limited findings related to the left foot.  Private treatment records dated in 2010 have been obtained with findings related to the feet.   However, no supplemental statement of the case with respect to the current appeal was issued following the receipt of the 2010 VA examination and private treatment reports.  Thus, the Board cannot consider that evidence at this time.  Moreover,  VA treatment records reflect that in July 2006, the Veteran was noted to be waiting to have a revision of his hammertoes.  Because the most recent VA treatment records are dated only to June 2007, it is unclear whether such revision occurred.  Thus, a new VA examination should be conducted with findings related to the muscular, orthopedic, and neurological manifestations of his residual shell fragment wound to the left foot.

In July 2011, the Veteran timely notified the RO of his disagreement with the October 2010 denial of his claim for a TDIU.  The RO acknowledged the notice of disagreement in November 2011 but did not issue a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, after conducting the development ordered herein, the RO should issue a statement of the case regarding entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's Bay Pines VA treatment records dated since March 2007 and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his shell fragment wound to the left foot.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically address the following:

a)  Diagnose all disabilities related to the residuals of the shell fragment wound to the left foot, to include any orthopedic disability (to include pes cavus), muscle injury, and/or a neurological disability.  

For the pes cavus condition, state whether there is evidence of all toes tending toward dorsiflexion, whether there is limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and/or marked tenderness under the metatarsal heads.  If so, state whether there is evidence of marked contraction of the plantar fascia with dropped forefoot, very painful callosities, and/or marked varus deformity.

b)  Identify the Muscle Group(s) involved and state whether the muscle injury is slight, moderate, moderately severe, or severe, and describe all muscular residuals.  

c)  State whether the Veteran suffers from a neurological disability of the left foot related to the shell fragment wound and, if so, describe the related disability.

d)  Describe any related scars of the left foot, to include whether the scar(s) is/are superficial, unstable, or painful on examination.

3.  With regard to the issue of entitlement to a TDIU, appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the July 2011 notice of disagreement, including issuance of an appropriate statement of the case, and afford the Veteran an opportunity to perfect the appeal by filing a timely substantive appeal. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating for residuals of a shell fragment wound to the left foot should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


